Title: From Alexander Hamilton to James Taylor and Abishai Thomas, 30 June 1791
From: Hamilton, Alexander
To: Taylor, James,Abishai, Thomas



Treasury DepartmentJune 30th. 1791.
Gentlemen:

I have to acknowledge the receipt of your letters of the 18th. and 28th. instant as agents for the state of North Carolina.
Altho the laws relative to the payment of the invalid pensioners fully authorize the payment of the money to those individuals, I do not consider them as warranting a payment to the State of North Carolina whose Executive appears to have discharged a part of the demands of those persons upon the public. It has moreover not been the practice to pay to a state the amount of any claims upon the United States they may have discharged, tho’ such state is intitled to introduce a corresponding charge into the accounts to be rendered to the general board of Commissioners.
As I conceive the payments made by North Carolina to the widows and orphans of deceased officers to depend on the same principles, which I have mentioned in the case of the invalids, I can only recommend that those payments also be introduced into the accounts to be rendered to the Commissioners in behalf of that state.
I am, with due Consideration   Gentlemen   Your most obedt Servant
Alexander Hamilton
A. Thomas & James TaylorEsqrs., Agents for theState of North Carolina

